Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of the defendant dismissing the complaint, with costs. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will .be made in conformity herewith. In our opinion, the true construction of the right of way over defendant’s premises, reserved by her predecessor in interest, is that the same should extend only to the garage upon plaintiffs’ premises. There is no proof in the record that defendant’s garage extends along the right of way beyond plaintiffs’ garage. There is nothing in the language of the easement in question which requires a construction extending it to the extreme rear of the two properties. If so construed, both parties would be entitled to erect garages or any other buildings upon the lines of the right of way and, in our opinion, it would be impossible to utilize the rear portion of such a right of way to effect an entrance into either of the garages with an automobile. Such a construction would be, in our opinion, unreasonable and unnecessary. The plaintiffs acquired by their deed no right to the use of the clothes pole in question. The reservation in defendant’s deed was of the right to a clothes pole for the benefit of the corner property. Plaintiffs’ property is not the corner property, and the owner of the corner property is exercising the right to the use of the clothes pole and, so far as we know, raises no objection to the construction of defendant’s garage and a relocation of the pole. Defendant’s property may not be burdened with an additional right to the use of the clothes pole for the plaintiffs’ benefit. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.